Citation Nr: 1032270	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.

3.  Entitlement to service connection for a back disability, to 
include as secondary to a service-connected left knee disability.

4.  Entitlement to a disability rating in excess of 20 percent 
for status post medial meniscectomy and traumatic arthritis of 
the left knee.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1987.  
He also had service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Providence, Rhode Island.  

The Veteran was scheduled for a Board hearing at the RO on 
February 21, 2010.  The record indicates that he did not appear 
for that hearing.  No explanation has been received for the 
Veteran's absence and thus his hearing request is considered to 
be withdrawn.  38 C.F.R. § 20.704(d) (2009). 

The Board has expanded the claim on appeal to encompass 
psychiatric disability to include PTSD, in conformity with the 
recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this case, the Veteran asserts that he has been 
diagnosed with PTSD and there is also evidence of a diagnosis of 
schizoaffective disorder, psychosis and panic disorder. 

The issues of entitlement to service connection for acquired 
psychiatric disability, to include PTSD, entitlement to service 
connection for a back disability, to include as secondary to a 
service connected left knee disability, entitlement to an 
increased rating for a left knee disability, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final September 2000 rating decision, the RO denied 
entitlement to service connection for PTSD.

2.  The evidence received since September 2000 is neither 
cumulative nor redundant, relates to an unestablished fact 
necessary to substantiate the claim for service connection for an 
acquired psychiatric disability, to include PTSD, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

In this case, the only issue being adjudicated at the present 
time is the question of whether new and material evidence has 
been received to reopen a previously denied claim of service 
connection for PTSD.  As the instant decision reopens such claim, 
and is thus fully favorable in this regard, further discussion as 
to VCAA compliance is unnecessary.

New and material evidence- acquired psychiatric disability, to 
include PTSD

The Veteran's claim of entitlement to service connection for PTSD 
had previously been considered and was denied in a September 2000 
rating decision on the basis that he did not have a current 
diagnosis of PTSD based on a verifiable in-service stressor.  The 
Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the September 2000 rating decision, 
that determination is now final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for 
PTSD in May 2005.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim(s) sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the August 1946 RO decision that 
declined the claim for service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In the September 2000 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did not 
show the presence of a current PTSD diagnosis, subject to service 
connection.

Evidence received after the September 2000 decision includes a 
November 2007 VA treatment note diagnosing the Veteran with 
psychosis not otherwise specified (NOS) and PTSD. 

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for an 
acquired psychiatric disability, to include PTSD.

The Board finds that this evidence is "new" in that it was not 
before agency adjudicators at the time of the September 2000 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current disability subject to service 
connection, and raises a reasonable possibility of substantiating 
the claim.  Hence, this evidence raises a reasonable possibility 
of substantiating the Veteran's claim for service connection.  As 
noted above, for purposes of determining whether the claim should 
be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for an acquired 
psychiatric disability, to include PTSD are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

ORDER

New and material evidence having been received, the petition to 
reopen a claim of service connection for an acquired psychiatric 
disability, to include PTSD is granted. 


REMAND

The Board finds that additional development is required with 
respect to the remaining issues on appeal, as will be explained 
below.

Regarding the claim of entitlement to an increased rating for a 
left knee disability, the Board notes that a September 1999 
rating action continued a previously assigned 10 percent 
evaluation.  The Veteran perfected an appeal as to that issue.  
In his VA Form 9, received in May 2000, the Veteran stated his 
belief that his left knee disability "should be rated at 20% or 
more" (emphasis added).  A subsequent April 2003 rating 
decision granted a separation 10 percent evaluation for left knee 
arthritis, thereby giving the Veteran a combined disability 
rating of 20 percent.  The RO noted that such award constituted a 
complete grant of the benefit sought on appeal.  However, the 
Veteran very clearly indicated that he was seeking 20 percent or 
higher.  Thus, the appeal was erroneously deemed to be closed.  
As a consequence, the September 1999 rating decision remains 
active (i.e., has not become final).  Therefore, the rating 
period on appeal dates back to this timeframe, and does not begin 
with the 2005 request for an increased rating.  As a result, the 
RO has not considered evidence pertinent to the rating period on 
appeal.  The matter must therefore be remanded for such 
adjudication to take place. 

Regarding the Veteran's claim of service connection for an 
acquired psychiatric disorder, to include PTSD, it is 
acknowledged that VA has recently amended its regulations 
governing service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor in circumstances involving fear of hostile military or 
terrorist activity.  However, the Veteran in this case had only 
peacetime active service, and as such, the revised regulations 
are deemed not to apply.  The controlling pre-amended regulations 
indicate that 
establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in- service  stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in- service stressor.  See 38 C.F.R. § 
3.304(f) (2009).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  Id.   See also 38 C.F.R. § 4.125(a) 
(2009).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

In cases such as this, where the amended regulations do not 
apply, if VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in combat, 
but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does 
not establish that a veteran engaged in combat with the enemy.  
Id.  Whether the veteran engaged in combat with the enemy is 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  West v. Brown, 7 Vet. 
App. 70 (1994).

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, and his alleged in service 
stressors have not been corroborated.  However, an examination is 
still deemed necessary here to determine the etiology all 
diagnoses other than PTSD.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Regarding the Veteran's claim of service connection for a back 
disability, to include as secondary to a service-connected left 
knee disability, service treatment records reflect back 
complaints while in service.  

The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of his 
claimed back disability.  The Veteran's records indicate that he 
has a current back disability and his service treatment notes 
show complaints for lower back pain. Thus, the Board finds that 
the evidence indicates that the Veteran's claimed back disability 
may be associated with service.  McClendon v. Nicholson, supra.  
The Veteran should therefore be examined to determine whether or 
not his back disability is etiologically related to service or 
secondary to his service-connected left knee disability. 

With respect to the Veteran's claim for TDIU, the Board notes 
that further development and adjudication of the Veteran's claims 
for service connection may provide evidence in support of his 
claim for TDIU.  The Board has therefore concluded that it would 
be inappropriate at this juncture to enter a final determination 
on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the claims are inextricably 
intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of any 
currently present psychiatric disorder.  
The examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description of 
the effects of his disability upon his 
ordinary activities, if any.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present psychiatric disorder 
as to whether there is a 50 percent or 
better probability the disorder was present 
during the Veteran's active service or is 
etiologically related to his active 
service.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
etiology of the claimed back disability.  
The examiner should address the following 
inquiries:

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether the 
Veteran has a back disability and if so, if 
it is at least as likely as not (50 percent 
probability or greater) that the Veteran's 
back disability had its onset during 
service or is related to service.  Further, 
the examiner should determine whether it is 
at least as likely as not (50 percent 
probability or greater) that the back 
disability is proximately due to or was 
aggravated by a left knee disability.

All indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case. The 
examiner should also request a complete 
history from the Veteran.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.

4.  Thereafter, readjudicate the claims, to 
include entitlement to a TDIU, and 
entitlement to an increased rating for a 
left knee disability based on a claim date 
of April 1999If the determinations remain 
unfavorable to the Veteran, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


